— Judgment unanimously affirmed without costs. Memorandum: The State argues on appeal that the court erred in awarding consequential damages to claimant after finding that claimant’s property had increased in value after the taking. While the State is correct that consequential damages are improper where the value of the property after the taking is greater than before the taking, since the value of benefits is deducted from any consequential damages (see, Chiesa v State of New York, 36 NY2d 21), we find that the State failed to meet its burden of proving the amount of benefit to the property, and that the State therefore is not entitled to relief.
With respect to claimant’s cross appeal, claimant argues in his brief on appeal that a new hearing is required to determine the amount of his damages "in light of Claimant’s legal access to Sweet Home Road prior to the taking.” We find that the court properly determined that claimant did not meet his burden of proving that he acquired an easement by prescription over the strip of land leading to Sweet Home Road, and thus a new hearing on the amount of consequential damages taking into account claimant’s alleged easement is not re*847quired. (Appeals from judgment of Court of Claims, NeMoyer, J. — appropriation.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.